Citation Nr: 1029627	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  09-13 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from August 1950 to June 
1952.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

The evidence shows that the Veteran has been diagnosed with 
multiple psychiatric disabilities, including PTSD.  In Clemons 
the United States Court of Appeals for Veterans Claims (Court) 
held that, in determining the scope of a claim, the Board must 
consider the claimant's description of the claim; symptoms 
described; and the information submitted or developed in support 
of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

In light of the Court's decision in Clemons, the Board has re-
characterized the psychiatric issue on appeal as entitlement to 
service connection for an acquired psychiatric disorder, claimed 
as PTSD.  This does not prejudice the Veteran as the claim 
originates from a September 2008 denial of service connection for 
an anxiety disorder.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has a current medical diagnosis of PTSD which has 
been linked by competent evidence to an in-service stressor.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110; 1131, 
1154(a) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for an acquired psychiatric 
disorder, claimed as PTSD.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110.  That an injury or disease occurred in service 
is not enough; there must be chronic disability resulting from 
that injury or disease.  When a chronic disease identity is 
established in service, then a showing of continuity after 
discharge is not required.  Continuity of symptomatology is 
required only where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing service connection for PTSD requires that there be 
(1) medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in- service stressor; 
(3) and credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2009); see 
also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis 
of a mental disorder must conform to the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) 
and be supported by the findings of a medical examiner.  See 38 
C.F.R. § 4.125(a) (2009).  In adjudicating a claim of service 
connection for PTSD, VA is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by service records, the official history of 
each organization in which the Veteran served, the Veteran's 
military records, and all pertinent medical and lay evidence. 38 
U.S.C.A.§ 1154(a); 38 C.F.R. §§ 3.303(a), 3.304.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) contain no complaints of, 
treatment for, or a diagnosis of a psychiatric disorder.  A post-
service neuropsychiatric examination dated in November 1952 
revealed no serious neuropsychiatric implications.  

VA medical records include an October 1999 diagnosis of bipolar 
disorder based on the Veteran's self report.  In March 2000, the 
Veteran reported frequent nightmares and flashbacks.  He also 
reported a history of three major head injuries: when he was 
struck by a car at six years old, when his Navy ship was hit 
during the Korean War, and when he was severely beaten by two men 
at a party.  He was diagnosed with PTSD with psychosis and 
possible bipolar disorder and depression.  In the initial 
impressions, the examiner noted that the Veteran had symptoms of 
PTSD following an incident where the police invaded his house.  
In April 2008, the Veteran reported that he was in a severe 
explosion on board his ship and that his skull was fractured, he 
lost most vision, and suffered debilitating cephalgias and 
irritable angry emotional dysregulation ever since.  He was 
diagnosed with bipolar disorder secondary to a closed head 
injury/multi-infarct state and dysthymia.  VA records thereafter 
continue to show that the Veteran received treatment for PTSD, 
dysthymic disorder, and bipolar disorder secondary to head 
injury.  

In a statement dated in May 2008, the Veteran reported that he 
was aboard USS Bairoko-115 when a blast from a contaminated tank 
blew through an open hatch and he and others were tossed against 
the bulkhead.  He stated that he hit his head and was dazed, 
scarred, and hurt his back.  The Veteran reported that after the 
accident he would start fights, began having flashbacks of the 
explosion, and became angry and mean to his shipmates.    

In June 2008, the Veteran was accorded a compensation and pension 
(C&P) PTSD examination.  During the examination the Veteran 
reported that a recent police raid on his house triggered other 
traumatic memories including ones from his days in the Korean 
War.  The reported PTSD stressor occurred on USS Bairoko in May 
1951 during military service.  The Veteran stated that he was 
slammed against a bulkhead following a large explosion and was 
semi-conscious.  The Veteran denied intense fear, hopelessness, 
and feelings of horror.  The diagnosis was anxiety disorder and 
the examiner opined that it was less likely than not related to 
service but did not provide a rationale.  The examiner noted no 
evidence to suggest a diagnosis of bipolar disorder.  He further 
stated that the Veteran did not meet the DSM-IV diagnostic 
criteria for bipolar disorder, PTSD, or other psychiatric 
symptoms not reported on Axis I.  With respect to PTSD, the 
examiner noted that the reported incident on the USS Bairoko did 
not meet the DSM-IV stressor criterion.  The examiner based his 
opinion on the Veteran's military records, review of the file, 
treatment records, clinical evaluation, and a review of recent 
research.  

In September 2009, the Veteran was accorded another C&P PTSD 
examination.  The diagnosis was depressive disorder.  The 
examiner concluded that the Veteran did not meet the criteria for 
PTSD, provided a rationale, and indicated that the depressive 
disorder he diagnosed is not caused by/related to the Veteran's 
military service.  Instead, the Veteran associated his depression 
with a number of medical conditions unrelated to his military 
service.  In a February 2010 addendum, the September 2009 
examiner noted that the Veteran failed to meet the criteria for a 
mental disorder during the November 1952 neuropsychiatric 
examination.  As regards the April 2008 mental health consult, 
the examiner stated that the psychiatrist appeared to base his 
diagnosis of bipolar disorder on the Veteran's reported repeated 
violent behavior following discharge and his "labile moods."  
However, a diagnosis of bipolar disorder requires a distinct 
period of abnormally and persistently elevated, expansive, or 
irritable mood lasting at least one week and three additional 
symptoms, therefore, he opined that the more appropriate 
diagnosis for the Veteran is depressive disorder, not otherwise 
specified.  He also opined that it was less likely than not that 
the Veteran's depressive disorder is related to service.  The 
Veteran himself attributed his depression to medical conditions 
unrelated to service.  

In a letter dated in May 2010, a VA doctorate-level clinical 
psychologist stated the purpose of the statement was to explain 
the diagnosis of PTSD.  He reported that the Veteran was 
initially seen in May 2008 and continued treatment in subsequent 
outpatient psychotherapy sessions.  The psychologist reported 
that the Veteran responded to inquiries intended to assess PTSD 
and that the Veteran's responses on the PTSD Checklist resulted 
in a Total Raw score of 59, which exceeded the cutoff score of 50 
recommended by Weathers et. al. (1993).  He also had a Total Raw 
score of 44 as reported by Blanchard et. al. (1996) and met the 
criteria for required symptom clusters (Criteria B, C, and D).  
He described the stressor by stating that the Veteran described 
surviving an explosion aboard the USS Bairoko.  The Veteran 
reported or endorsed "almost daily" recurrent and intrusive 
distressing recollections and dreams of the explosion, 
flashbacks, psychological and physical reactions when reminded of 
the explosion, attempts to avoid related thoughts/feelings, 
problems sleeping and concentrating and memories of shipmates 
commenting on how his behavior had changed, began distancing 
himself from and being suspicious of others, his irritability and 
becoming mean to the point of looking for fights and carrying 
weapons.  It is noted that the Veteran saw this same practitioner 
in May 2009 and reported that while he did not have time to fear 
for his life when the explosion happened he was horrified by 
images of seeing several deceased sailors.  The claims file does 
reflect that there were casualties as a result of the explosion.  
The Veteran also reported that he lacked fear in his life 
following his mother's death when he was young. 

The September 2009 VA examination report indicates that the 
Veteran does not have PTSD but rather has a depressive disorder 
that is less likely than not related to service and provided a 
rationale for the opinion.  Therefore, the report does not 
support a grant of service connection for PTSD.  However, the May 
2010 letter from a VA clinical psychologist avers that the 
Veteran has PTSD related to surviving an explosion aboard the USS 
Bairoko.  On the other hand, another clinical psychologist 
determined during an earlier VA psychiatric examination that the 
explosion did not meet the criteria for a PTSD stressor.  

First, the Board notes that there is documentation in the claims 
folder that an accidental explosion and fire occurred on the USS 
Bairoko in May 1951.  Moreover, a service personnel record shows 
that the Veteran was assigned to the USS Bairoko at the time.  
The Veteran reports that he was injured as a result of the blast 
and hit his head, felt dazed, with resulting headaches, and 
decreased vision in his right eye.  Although the STRs are 
negative for explosion-related injuries and show that he had a 
congenital eye condition, the Veteran is nevertheless competent 
to report that he hit his head on the bulkhead.  The June 2008 VA 
medical opinion to the effect that the explosion did not meet the 
criterion for a PTSD stressor and the conflicting VA clinical 
psychologist's opinion are both supported by a rationale as is 
the September 2009 VA examiner's opinion that the Veteran has a 
depressive disorder that is less likely than not related to 
service.  The Board notes that the VA examination reports 
recounted that the explosion happen but not that the Veteran was 
horrified by the images of several deceased sailors.  
Accordingly, the Board finds the evidence to be in equipoise as 
to whether the Veteran has PTSD that is related to service, and 
resolves all reasonable doubt in favor of the Veteran.  
Accordingly, service connection for an acquired psychiatric 
disorder, claimed as PTSD is warranted.  38 C.F.R. §§ 3.102, 
3.303.  

The RO has substantially satisfied the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the 
extent that there may be any deficiency of notice or assistance, 
there is no prejudice to the appellant given the favorable nature 
of the Board's decision.


ORDER

Service connection for an acquired psychiatric disorder, claimed 
as posttraumatic stress disorder (PTSD) is granted.  


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


